Exhibit 10.1

 

SECOND AMENDMENT OF REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT OF REVOLVING CREDIT AGREEMENT (“Amendment”), dated
effective as of May 26, 2011, is made and entered into by and among WHOLE FOODS
MARKET, INC. (the “Company”), a Texas corporation, the lenders which are now or
hereafter parties thereto (each, together with its successors and assigns, a
“Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., a
national banking association formerly known as JPMorgan Chase Bank, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Agent”).

 

RECITALS:

 

WHEREAS, the Company, the Agent and the Lenders are parties to a Revolving
Credit Agreement dated as of August 28, 2007, as previously amended pursuant to
the terms of the that certain First Amendment of Revolving Credit Agreement
dated as of June 2, 2008, by and among the Company, the Agent and the Lenders
(hereinafter referred to as the “Credit Agreement”); and

 

WHEREAS, in connection with (a) the deletion of the Company’s requirement to use
commercially reasonable efforts to maintain a corporate family (or equivalent)
rating from Moody’s and (b) the corresponding changes to the Applicable
Commitment Fee Percentage and Applicable Margin pricing grids, the Agent, the
Lenders and the Company have agreed, on the terms and conditions herein set
forth, that the Credit Agreement be further amended in certain respects.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Company, the Agent and the Lenders do hereby agree as follows:

 

Section 1.    General Definitions.  Capitalized terms used herein which are
defined in the Credit Agreement shall have the same meanings when used herein.

 

Section 2.    Amendment of Applicable Commitment Fee Percentage and Applicable
Margin Definitions.  The definitions of in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entirety to hereafter be and read as
follows:

 

“Applicable Commitment Fee Percentage” shall mean with respect to any Loan on
any date of determination, the applicable rate per annum for the corresponding
rating of the Company’s S&P corporate family rating, and determined in
accordance with the following grid:

 

1

--------------------------------------------------------------------------------


 

S&P
Rating

 

Percentage
(Per Annum)

 

BB+ or higher

 

0.25

%

BB

 

0.275

%

BB-

 

0.325

%

Otherwise

 

0.375

%

 

To the extent that S&P at any time fails to maintains a corporate family (or
equivalent) rating of the Company, the Applicable Commitment Fee Percentage
shall be based on the “Otherwise” category in the above pricing grid unless and
until S&P thereafter reinstitutes its corporate family (or equivalent) rating of
the Company.

 

“Applicable Margin” shall mean with respect to any Loan on any date of
determination, the applicable rate per annum for the corresponding rating of the
Company’s S&P corporate family rating, and determined in accordance with the
following grid:

 

S&P Rating

 

LIBOR Margin
(Per Annum)

 

ABR Margin
(Per Annum)

 

BB+ or higher

 

1.375

%

0.375

%

BB

 

1.50

%

0.50

%

BB-

 

1.625

%

0.625

%

Otherwise

 

1.875

%

0.875

%

 

To the extent that S&P at any time fails to maintains a corporate family (or
equivalent) rating of the Company, the Applicable Margin shall be based on the
“Otherwise” category in the above pricing grid unless and until S&P thereafter
reinstitutes its corporate family (or equivalent) rating of the Company.

 

Section 3.    Deletion of Obligation to Utilize Commercially Reasonable Effort
to Maintain Moody’s Rating.   Section 5.15 of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:

 

Section 5.15  Maintenance of S&P Rating.  The Company shall use commercially
reasonable efforts to maintain a corporate family (or equivalent) rating from
S&P.

 

2

--------------------------------------------------------------------------------


 

Section 4.    Representations and Warranties.  The Company represents and
warrants to the Agent and the Lenders that the representations and warranties
contained in Section 4 of the Credit Agreement and in all of the other Loan
Documents are true and correct in all material respects on and as of the
effective date hereof as though made on and as of such effective date.  The
Company hereby certifies that no event has occurred and is continuing which
constitutes a Default or an Event of Default under the Credit Agreement or
which, upon the giving of notice or the lapse of time, or both, would constitute
a Default or an Event of Default.  Additionally, the Company hereby represents
and warrants to the Agent and the Lenders that the resolutions or authorizations
of the Board of Directors (or other governing parties) of the Company and its
Subsidiaries which are set out in the following described Secretary’s
Certificates or Authorizations remain in full force and effect as of the
effective date hereof and have not been modified, amended, superseded or
revoked:

 

(a)           That certain Secretary’s Certificate dated on or about August 28,
2007, executed and delivered to the Agent by the Secretary of Whole Foods
Market, Inc.; and

 

(b)           Those certain Secretary’s Certificates dated on or after
August 28, 2007, executed and delivered to the Agent by the Secretary or
Assistant Secretary of each of the Subsidiaries of the Company which are set
forth below in this Amendment and have executed a Joinder of Guarantor
Subsidiaries.

 

Section 4.    Limitations.  The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Credit Agreement or any
of the other Loan Documents, or (b) except as expressly set forth herein,
prejudice any right or rights which the Lenders may now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other documents referred to therein.  Except as expressly modified
hereby or by express written amendments thereof, the terms and provisions of the
Credit Agreement, the Notes and any other Loan Documents or any other documents
or instruments executed in connection with any of the foregoing are and shall
remain in full force and effect.  In the event of a conflict between this
Amendment and any of the foregoing documents, the terms of this Amendment shall
be controlling.

 

Section 5.    Payment of Expenses.  The Company agrees, whether or not the
transactions hereby contemplated shall be consummated, to reimburse and save the
Agent and each of the Lenders harmless from and against liability for the
payment of all reasonable substantiated out-of-pocket costs and expenses arising
in connection with the preparation, execution, delivery, amendment,
modification, waiver and enforcement of, or the preservation of any rights under
this Amendment, including, without limitation, the reasonable fees and expenses
of counsel for the Agent and other charges which may be payable in respect of,
or in respect of any modification of, the Credit Agreement and the Loan
Documents.  The provisions of this Section shall survive the termination of the
Credit Agreement and the repayment of the Loans.

 

3

--------------------------------------------------------------------------------


 

Section 6.    Descriptive Headings, etc.  The descriptive headings of the
several Sections of this Amendment are inserted for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

 

Section 7.    Entire Agreement.  This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof, including, without limitation, any commitment letters regarding the
transactions contemplated by this Amendment.

 

Section 8.    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument.  Complete
sets of counterparts shall be lodged with the Company and the Agent.

 

Section 9.    References to Credit Agreement.  As used in the Credit Agreement
(including all Exhibits thereto) and all other Loan Documents, on and subsequent
to the effective date hereof, the term “Agreement” shall mean the Credit
Agreement, as amended by this Amendment.

 

Section 10.  Jurisdiction; Governing Law; Etc.

 

(a)               Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Amendment or any
of the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Amendment shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Amendment or any of the other Loan Documents in the courts of
any jurisdiction.

 

(b)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

 

4

--------------------------------------------------------------------------------


 

(c)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(d)           EACH OF THE COMPANY, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Remainder of page left intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized offices as of the
date first above written.

 

 

 

WHOLE FOODS MARKET, INC.

 

a Texas corporation, as Borrower

 

 

 

By:

 

 

 

Glenda Flanagan

 

 

Executive Vice President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK, N.A,

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

US BANK, N.A.,

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

JOINDER OF GUARANTOR SUBSIDIARIES

 

The undersigned Guarantors (a) acknowledge and consent to the execution of the
foregoing Amendment, (b) confirm that the Guaranties and Security Agreements
previously executed or joined in by each of the undersigned Guarantors apply and
shall continue to apply to all Indebtedness evidenced by or arising pursuant to
the Credit Agreement or any other Loan Documents, notwithstanding the execution
and delivery of this Amendment by the Company, the Agent and each of the
Lenders, and (c) acknowledge that without this consent and confirmation, the
Banks and the Agent would not agree to the modifications of the Credit Agreement
which are evidenced by the foregoing Amendment.

 

 

 

186 THIRD STREET BROOKLYN NY, LLC,

 

a Delaware limited liability company

 

190-220 THIRD STREET STORE BROOKLYN NY, LLC, a Delaware limited liability
company

 

ALTON ROAD MIAMI FL, LLC,

 

a Delaware limited liability company

 

DELK ROAD BRASELTON GA, LLC,

 

a Delaware limited liability company

 

FRANKLIN & SOMERSET PORTLAND ME, LLC,

 

a Delaware limited liability company

 

GBD PROPERTIES, INC.,

 

a Delaware corporation

 

HYDRAULIC ROAD CHARLOTTESVILLE VA, LLC,

 

a Delaware limited liability company

 

LEDGE ROAD DARIEN CT, LLC,

 

a Delaware limited liability company

 

MAIN STREET ROYAL OAK MI, LLC,

 

a Delaware limited liability company

 

RAY ROAD CHANDLER AZ, LLC,

 

a Delaware limited liability company

 

SEA VIEW AVENUE CONCH KEY FL, LLC,

 

a Delaware limited liability company

 

SHARON ROAD CHARLOTTE NC, LLC,

 

a Delaware limited liability company

 

SPRINGFIELD AVENUE MILLBURN NJ, LLC,

 

a Delaware limited liability company

 

TUNNEL ROAD ASHEVILLE NC, LLC,

 

a Delaware limited liability company

 

VENTURA BOULEVARD SHERMAN OAKS CA, LLC,

 

a Delaware limited liability company

 

WAUGH DRIVE HOUSTON TX, LLC,

 

a Delaware limited liability company

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WFM GIFT CARD, LLC,

 

a Virginia limited liability company

 

WFM PRIVATE LABEL MANAGEMENT, INC.,

 

a Delaware corporation

 

WFM PROPERTIES CHESHIRE, LLC,

 

a Delaware limited liability company

 

WFM PROPERTIES GLENDALE, LLC,

 

a Delaware limited liability company

 

WFM PROPERTIES MANAGEMENT, INC.,

 

a Delaware corporation

 

WFM PROPERTIES SAN JOSE, LLC,

 

a Delaware limited liability company

 

WFM PROPERTIES SCOTTSDALE, LLC,

 

a Delaware limited liability company

 

WFM PURCHASING MANAGEMENT, INC.,

 

a Delaware corporation

 

WFM SELECT FISH, INC.,

 

a Delaware corporation

 

WHOLE FOODS MARKET FINANCE, INC.,

 

a Delaware corporation

 

WHOLE FOODS MARKET PROCUREMENT, INC.,

 

a Delaware corporation

 

WHOLE FOODS MARKET SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Glenda Flanagan, President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ALLEGRO COFFEE COMPANY,

 

a Colorado corporation

 

THE SOURDOUGH, A EUROPEAN BAKERY, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

 

Glenda Flanagan, Vice President

 

 

 

 

 

2118 ABRAMS ROAD, L.P.,

 

a Texas limited partnership

 

601 NORTH LAMAR AND SIXTH STREET, L.P.,

 

a Texas limited partnership

 

LAKE POINTE VILLAGE SUGAR LAND, L.P.,

 

a Texas limited partnership

 

MOPAC AND BRAKER, L.P.,

 

a Texas limited partnership

 

PRESTON ROAD AND FOREST LANE, L.P.,

 

a Texas limited partnership

 

WFM PROPERTIES, L.P.,

 

a Texas limited partnership

 

 

 

By:

WFM Properties Management, Inc., a Delaware corporation, General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Glenda Flanagan, President

 

 

 

 

 

WFM PRIVATE LABEL, L.P.,

 

a Delaware limited partnership

 

 

 

By:

WFM Private Label Management, Inc., a Delaware corporation, General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Glenda Flanagan, President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WFM PURCHASING, L.P.,

 

a Delaware limited partnership

 

 

 

By:

WFM Purchasing Management, Inc., a Delaware corporation, General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Glenda Flanagan, President

 

 

 

 

 

 

 

NATURE’S HEARTLAND, INC.,

 

a Massachusetts corporation

 

WFM BEVERAGE CORP.,

 

a Texas corporation

 

WFM BEVERAGE HOLDING COMPANY,

 

a Texas corporation

 

WFM IP MANAGEMENT, INC.,

 

a Delaware corporation

 

WHOLE FOODS MARKET GROUP, INC.,

 

a Delaware corporation

 

WHOLE FOODS MARKET ROCKY MOUNTAIN/ SOUTHWEST I, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Roberta Lang, President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MRS. GOOCH’S NATURAL FOOD MARKETS, INC.,

 

a California corporation

 

WFM HAWAII, LLC,

 

a Hawaii limited liability company

 

WFM INTERMEDIARY NEW ENGLAND ENERGY, LLC, a Delaware limited liability company

 

WFM NORTHERN NEVADA, INC.,

 

a Delaware corporation

 

WHOLE FOOD COMPANY, INC.,

 

a Louisiana corporation

 

WHOLE FOODS MARKET CALIFORNIA, INC.,

 

a California corporation

 

WHOLE FOODS MARKET PACIFIC NORTHWEST, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Roberta Lang, Vice President

 

 

 

 

 

 

 

WHOLE FOODS MARKET IP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

WFM IP Management, Inc., a Delaware corporation, General Partner

 

 

 

 

 

By:

 

 

 

 

Roberta Lang, President

 

 

 

 

 

 

 

 

 

WFM COBB PROPERTY INVESTMENTS, LLC,

 

a Delaware limited liability company

 

 

 

By:

WHOLE FOODS MARKET GROUP, INC., a Delaware corporation, sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Roberta Lang, President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WHOLE FOODS MARKET ROCKY MOUNTAIN/ SOUTHWEST, L.P., a Texas corporation

 

 

 

 

By:

WHOLE FOODS MARKET ROCKY MOUNTAIN/SOUTHWEST I, INC., a Delaware corporation,
General Partner

 

 

 

 

 

 

By:

 

 

 

 

Roberta Lang, President

 

 

 

 

 

 

 

 

 

WHOLE FOODS MARKET DISTRIBUTION, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Roberta Lang, Vice President

 

 

 

 

 

WFM PROCUREMENT INVESTMENTS, INC.,

 

a Delaware corporation

 

WFM PROPERTIES HOLDINGS, INC.,

 

a Delaware corporation

 

WFM PROPERTIES INVESTMENTS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Roberta Lang, Vice President

 

 

 

 

 

WFM IP INVESTMENTS, INC.,

 

a Delaware corporation

 

WHOLE FOODS MARKET SOUTHWEST INVESTMENTS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Roberta Lang, President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WFM SOUTHERN NEVADA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Patrick Bradley, Vice President

 

 

 

 

 

 

 

 

 

WFM - WO, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Roberta Lang, President

 

 

 

 

 

 

 

WHOLE FOODS MARKET - WO, INC.,

 

a British Columbia corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Roberta Lang, President

 

 

 

 

 

 

 

 

 

WFM STRATEGIC INVESTMENTS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Roberta Lang, President

 

SIGNATURE PAGE(S) TO SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------